The respective attorneys for the parties have, on this appeal from an order of the Supreme Court, Nassau County, dated January 29, 1975, agreed by written stipulation dated April 11, 1975 that the appeal be withdrawn and that a trial be held on the merits, after a conference in this court held on April 11, 1975. In accordance with the stipulation, the appeal is deemed withdrawn, without costs, and the case is remitted to the equity part of the Supreme Court, Nassau County, for a trial on the merits, which is to commence on May 19,1975, after filing of a note of issue. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.